Citation Nr: 1519935	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1970 to December 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Paul Minnesota, which denied service connection for right knee degenerative joint disease.

In March 2015, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board has reviewed the Veteran's physical claims file along with the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

The competent and credible evidence is in in equipoise as to whether the Veteran's right knee disorder was incurred secondary to his service-connected Morton's foot, right, with callous formation. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

Generally, service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

The evidence of record establishes that the Veteran has a current right knee disability.  The Veteran has been diagnosed with degenerative joint disease (DJD), right medial patellofemoral joint during his November 2011 VA examination.  Private medical records contained in the claims file also diagnose the Veteran as having degenerative arthritis of the right knee.  

The record also reflects that the Veteran is currently service-connected for Morton's foot, right, with callous formation, also shown as plantar wart.

Regarding the etiology of the Veteran's right knee disorder, a November 2011 VA examiner opined that the Veteran's DJD of the right medial patellofemoral joint was less likely than not related to active duty service or secondary to the service-connected Morton's foot, right.  The rationale provided was that the service treatment records showed no evidence of a right knee disorder, and there was also no evidence of a right knee condition during the first year after service.  The examiner also noted that the current examination showed no significant shift of weight during gait or pelvic tilt as a mechanism for stressful forces to be shifted from the right foot to the contralateral extremity.  The examiner provided an addendum opinion in February 2012, after reviewing additional evidence submitted to the file.  The examiner continued his negative nexus opinion, adding that the additional treatment records he reviewed corroborated his previous rationale.  However, while the examiner reviewed the medical records in the file, the examiner did not address the Veteran's statements regarding his right knee disability when rendering his opinion as well as his addendum.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

Also included in the record are private medical records regarding treatment for the Veteran's right knee from Summit Orthopedics.  Included in those records is a December 2011 Medical History Form which notes the Veteran having been referred by his doctor, Dr. D.W., and his right knee problems began gradually, and "may be related to R foot problem (plantar's wart))."  However, this opinion is too speculative to establish a medical nexus in this case.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim).  

The claims file reveals the Veteran's occupation is that of a radiologist (medical doctor).  He has the knowledge and skill to provide a competent medical opinion regarding diagnosis and etiology.  The Veteran testified at his March 2015 Board hearing that about five to ten years ago, his right knee symptoms became noticeably worse and he would get intermittent swelling, which would last for longer periods.  When the lesion on his foot became larger, and it became more painful to walk on his foot, and his abnormal gait had increased.  The Veteran stated that his abnormal gait was due to his foot problems and had been consistent since service.  The Veteran stated that it was his opinion that his right foot disability caused his right knee disability.  He stated that for most of his adult life, his foot was painful and he could not walk on it normally.  He also reasoned that his left knee was completely normal as well as his other joints, and that he didn't have gout or any direct injury to his right knee.  The Veteran also stated that he had never done anything with his right knee "outside of the norm" that he didn't do with his good left knee.

The Board notes that further inquiry could be undertaken with a view towards development of this claim so as to obtain an additional medical opinion.  However, in view of the totality of the evidence, the Board finds that entitlement to service connection for DJD of the right knee is warranted.  Although the November 2011 VA examiner opined that the Veteran's right knee disability was not caused by his service-connected right foot disability; the Veteran, as a medical doctor, has competently opined that his service-connected right foot disability caused his right knee disability, and provided reasoning for his opinion.  As such, the Board finds that the evidence is at least in equipoise, and therefore, service connection for DJD of the right knee is granted. 


ORDER

Service connection for DJD of the right knee is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


